DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 03/19/2021
Claims 4, 6, 10 and 16 have been amended, claim 14 has been cancelled and claim 28 has been added
Claims 1-13, 15-21 and 28 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liston (EP 1892194).

4, 13: Liston discloses a tamper-evident closure comprising: a body 410 having a base 420 and a lid 425, a dispensing spout 440 within the closure, the dispensing spout is a separate member fitted inside the base and lid, the base and lid are pivoted together by a hinge (fig. 25 and 29), and

a tamper-evident member 430 which is a separate element having an upper ring 430a and a lower ring 430b connected together by frangible connections, in which the upper ring of the tamper-evident member includes an upper projection 434 and the lower ring of the tamper-evident member includes a lower flange 433 ([0057; 11. 14-19]).

Liston of the cited embodiment fails to teach the claimed directions of the upper and lower flanges. Liston of fig. 7 includes upper and lower flanges as noted in the annotated figure below.



    PNG
    media_image1.png
    247
    307
    media_image1.png
    Greyscale



Liston fig. 24 discloses the claimed invention except for the claimed extension direction of the flanges.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the tamper member outside the cap vs inward in order to allow the member to be more readily accessible for opening or examination.  Liston fig. 7 or 24 performs the same function whether located inside or outside the cap.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

5: Liston-Liston2 discloses the tamper-evident closure of claim 4, wherein the lid includes an inner skirt (interior surface of skirt 425b), and the upper projection 434 engages with a projection 425e provided on the inner skirt of the lid (fig. 24).

6: Liston-Liston2 discloses the tamper evident lower ring engaging the spout as applied to claim 4 but fails to disclose the lower ring engaging the base sidewall. Liston2 teaches the tamper-evident closure of claim 4, wherein the base has a sidewall and the sidewall has a terminal sidewall portion, the lower projection of the lower ring engages under the terminal sidewall portion (fig. 6 and 7). 

7: Liston-Liston2 discloses the tamper-evident closure of claim 4, wherein the upper projection 434 includes an undercut ([0057; ll. 36-40).

8: Liston-Liston2 discloses the tamper-evident closure of claim 4, wherein the tamper-evident member 430 fits between the base and the lid and radially outward of the spout (fig. 24).

9, 10: Liston-Liston2 discloses the tamper-evident closure of claim 4, wherein the lid has a top surface and the lid has an outer skirt 425b and an inner skirt which depend from the top surface, the inner skirt presses against part of the dispensing spout to provide a seal;

wherein the lid includes a top surface, an annular projection depending from the underside of the top surface which takes the form of a bore seal to seal against an inner surface of the dispensing spout to prevent leakage of the contents of the container when the lid is in a closed position, (see figure below).


    PNG
    media_image2.png
    352
    665
    media_image2.png
    Greyscale


11: Liston-Liston2 discloses the tamper-evident closure of claim 4, wherein the lid has a top surface and a projection 425c on one side to aid gripping and opening of the lid (fig. 24-26).

12: Liston-Liston2 discloses the tamper-evident closure of claim 4, wherein a void or pocket 431 is provided between the dispensing spout and the base (see figure of claim 9 above).

15: Liston-Liston2 discloses the closure of claim 13, wherein the lid 425 includes a small peak 425c opposite the hinge arrangement 426, the small peak used to lift the lid and flip it open with respect to the base (fig. 25).



17, 18: Liston-Liston2 discloses the closure of claim 13, wherein the lid includes a sidewall and the free end of the lid sidewall includes a window opening 427 ([0059]).

19: Liston-Liston2 discloses the closure of claim 13, wherein upon first opening of the lid the tamper-evident member splits into the two rings, the upper ring is retained in the lid and the lower ring is retained in the base ([0057,11. 27-33]).

20: Liston-Liston2 discloses the closure of claim 13, wherein the lid has a window and the base has a void, in an unopened position the tamer-evident member is visible through the window, and upon first opening the lower ring drops into the void, the lower ring is no longer visible through the window [0059].


Allowable Subject Matter
Claims 1-3 and 28 are allowed.

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. Because a point of reference has not been established for the inward and outward projections of claims 4 and 13, Liston and is multiple embodiments are applicable to the claims. The rejection is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735